                     Case 5:16-cv-06594-LHK Document 69 Filed 11/29/18 Page 1 of 2



               1 MICHELLE IORIO – 298252
                 DISABILITY RIGHTS ADVOCATES
               2 2001 Center Street, Fourth Floor
                 Berkeley, California 94704
               3 Telephone: (510) 665-8644
                 Facsimile: (510) 665-8511
               4 TTY:         (510) 665-8716
                 Email:       miorio@dralegal.org
               5
                 GAY CROSTHWAIT GRUNFELD – 121944
               6 LISA ELLS – 243657
                 KARA J. JANSSEN – 274762
               7 MARC J. SHINN-KRANTZ – 312968
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               8 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               9 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              10 Email:       lells@rbgg.com
              11 Attorneys for Plaintiffs
              12
              13                              UNITED STATES DISTRICT COURT
              14              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
              15
              16 DAVID COLE, LEROY BENJAMIN,                  Case No. 5:16-cv-06594-LHK
                 ERASMO FLORES, JR., ROBERT
              17 PHILLIPS and BRANDON WILLIAMS,               CLASS ACTION
                 on behalf of themselves and all others
              18 similarly situated,                          JOINT CASE MANAGEMENT
                                                              STATEMENT
              19                Plaintiffs,
                                                              Judge:    Hon. Lucy H. Koh
              20         v.                                   Date:     December 6, 2018
                                                              Time:     1:30 pm
              21 COUNTY OF SANTA CLARA, a public              Crtrm.:   8, 4th Floor
                 entity, COUNTY OF SANTA CLARA
              22 DEPARTMENT OF CORRECTION, a                  Trial Date:      None Set
                 public entity under the control of the
              23 County of Santa Clara, the COUNTY OF
                 SANTA CLARA OFFICE OF THE
              24 SHERIFF, a public entity under the control
                 of the County of Santa Clara, and DOES 1
              25 to 20, inclusive,
              26                Defendants.
              27
              28
                                                                                    Case No. 5:16-cv-06594-LHK
[3326529.1]                                    JOINT CASE MANAGEMENT STATEMENT
                     Case 5:16-cv-06594-LHK Document 69 Filed 11/29/18 Page 2 of 2



               1         The parties to the above-entitled action jointly submit this Case Management
               2 Conference Statement pursuant to Civil L.R. 16-9, Civil L.R. 16-10(a), and the Order
               3 entered November 15, 2018 continuing the November 21, 2018 Case Management
               4 Conference to December 6, 2018.
               5         The parties have reached agreement on a Consent Decree that resolves all issues in
               6 the case. On November 13, 2018, the parties filed their Joint Notice of Motion and Motion
               7 for Preliminary Approval of Class Settlement (Dkt. No. 72). A copy of the Consent
               8 Decree and related exhibits is attached to the Declaration of Lisa Ells in Support of the
               9 Joint Motion for Preliminary Approval of Class Settlement (Dkt. No. 72-1). The hearing
              10 date for the Motion for Preliminary Approval of Class Settlement has been set for
              11 December 6, 2018 at 1:30 p.m.
              12         Pursuant to Local Rule 5-1(i)(3), concurrence in the filing of this document has
              13 been obtained from each of the signatories below.
              14
              15                                         Respectfully submitted,
              16 DATED: November 29, 2018                ROSEN BIEN GALVAN & GRUNFELD LLP
              17
                                                         By: /s/ Kara J. Janssen
              18                                             Kara J. Janssen
              19
                                                         Attorneys for Plaintiffs
              20
              21 DATED: November 29, 2018                JAMES R. WILLIAMS
                                                         County Counsel
              22
              23                                         By: /s/ Aryn Paige Harris
                                                             Aryn Paige Harris
              24                                             Deputy County Counsel
              25
                                                         Attorneys for Defendant
              26
              27
              28

                                                                2                       Case No. 5:16-cv-06594-LHK
[3326529.1]                                   JOINT CASE MANAGEMENT STATEMENT
